Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 19, 2018

                                       No. 04-17-00858-CV

       IN THE ESTATE OF RAYMOND OATMAN WHIPPLE, JR., DECEASED,

                        From the County Court, Guadalupe County, Texas
                                 Trial Court No. 2006-PC-0273
                           Honorable Robin V. Dwyer, Judge Presiding


                                          ORDER
        The clerk’s record and reporter’s record were due to be filed in this appeal on January 15,
2018. Both the trial court clerk and the court reporter have filed notifications of late record
stating that the records have not been filed because appellant has failed to pay or make
arrangements to pay the fees for preparing the records and that appellant is not entitled to appeal
without paying the fees. It is therefore ORDERED that appellant provide written proof to this
court within ten (10) days of the date of this order that either (1) the fees have been paid or
arrangements have been made to pay the fees for preparing the clerk’s record and reporter’s
record; or (2) appellant is entitled to appeal without paying the fees. If appellant fails to respond
within the time provided, this appeal will be dismissed for want of prosecution. See TEX. R. APP.
P. 37.3(b).

                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of January, 2018.


                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court